Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00788-CV

                        UNION PACIFIC RAILROAD COMPANY,
                                     Appellant

                                              v.

                            Ann BROWN d/b/a Jay Construction,
                                     Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVT001716D1
                         Honorable Jose A. Lopez, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s summary judgment
order is AFFIRMED. Costs of appeal are assessed against appellant Union Pacific Railroad
Company.

       SIGNED December 19, 2018.


                                               _____________________________
                                               Irene Rios, Justice